                             UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA



CHINA FORTUNE LAND DEVELOPMENT                 CASE NO. 19-cv-07043
and GLOBAL INDUSTRIAL INVESTMENT
LTD.,                                          [PROPOSED] ORDER GRANTING
                                               PETITIONERS’ ADMINISTRATIVE
                Plaintiff,                     MOTION TO FILE UNDER SEAL
      v.

1955 CAPITAL FUND I GP LLC and 1955
CAPITAL CHINA FUND GP LLC,

                Defendants.




[PROPOSED] ORDER GRANTING                -1-                     CASE NO.: 19-CV-07043-VC
ADMINISTRATIVE MOTION TO FILE UNDER
SEAL
       The Court, having reviewed Petitioners China Fortune Land Development and Global

Industrial Investment Ltd.’s (“CFLD/GIIL”) administrative motion to file under seal and declaration

in support thereof, and any opposition thereto, finds as follows:

       There exists good cause to seal the portions of Petitioners’ Opposition to Respondents’

Renewed Administrative Motion to File Under Seal Portions of Final Award that are highlighted in

the version lodged under seal. Accordingly, the motion is hereby GRANTED, and IT IS ORDERED:

       (1) that the clerk prominently label the unredacted version of Petitioners’ Opposition to

           Respondents’ Renewed Administrative Motion to File Under Seal Portions of Final Award

           “SEALED BY ORDER OF THE COURT” along with the date of this Order; and
       (2) that no other person other than the Court is authorized to inspect the sealed record.



IT IS SO ORDERED.

       February 18
Dated: ______________, 2020                            ______________________________
                                                              Hon. Vince Chhabria
                                                         United States District Court Judge




[PROPOSED] ORDER GRANTING                        -2-                         CASE NO.: 19-CV-07043-VC
ADMINISTRATIVE MOTION TO FILE UNDER
SEAL
